 



Exhibit 10.11

SUMMARY OF CERTAIN SEVERANCE ARRANGEMENTS

      EMC Corporation has an arrangement with David I. Goulden providing for
certain benefits in the event that his employment is terminated by EMC
involuntarily and without cause. Mr. Goulden would be entitled to receive for
one year after the date of termination (i) payments of base salary and target
bonus, and (ii) continued participation in EMC’s benefit programs.

      EMC also has an arrangement with David B. Wright providing for certain
benefits in the event that his employment is terminated by EMC involuntarily and
without cause, there is a material reduction in his duties or pay, or he leaves
EMC by mutual agreement. Mr. Wright would be entitled to receive for one year
after the date of termination (i) payments of base salary, (ii) continued
participation in EMC’s benefit programs, and (iii) subject to the terms of the
applicable equity plans and agreements, continued vesting of stock options and
restricted stock. Mr. Wright would also be entitled to continued participation
in EMC’s group health plan for an additional year after such period.

 